
My first and pleasant duty is to extend warm 
felicitations and congratulations to the 
President, a distinguished son of Hungary, upon 
his unanimous election. I and the other members 
of my delegation pledge our full cooperation with 
him in his efforts to make this session of the 
Assembly a successful one. May I at the same time 
pay a tribute to Mr. Kittani of Iraq who, with 
patience, tact and wisdom, guided the Assembly 
through the various and bewildering demands of 
the last year? We owe him a debt of gratitude. 
May I also reiterate my congratulations to the 
Secretary General, Mr. Javier Perez de Cuellar of 
Peru, on his election to this most important 
office at this most critical period? I have 
personally had the pleasure and good fortune of 
working with him in earlier years when he gave 
dedicated and unstinting service to his country 
and to the Organization. The seriousness and 
forthrightness which characterize the approach of 
the Secretary General to the challenges facing 
the Organization and its Member States have won 
praise and well deserved recognition within the 
Organization as well as outside it. We wish him 
every success.
The Secretary General aptly observed in his frank 
and perceptive report on the work of the 
Organization we are perilously near to a new 
international anarchy. Guyana shares that 
assessment. The world economic crisis deepens 
even as political relations are beset by tension 
and turbulence. Within recent years there has 
been an intensification of global crises, 
political and economic, and a manifest trend 
towards the exacerbation of existing situations 
and the creation of new ones, of so called local 
and regional conflicts, some of them with 
devastating effect. Turbulence is pervasive. No 
region, indeed no country, has escaped unscathed. 
More than ever before States need in their 
bilateral relations to be conscious of the impact 
of their national policies on others and to take 
the appropriate and necessary steps to avoid 
conflict preserve pluralism and promote security 
mid the economic and social development of 
peoples throughout the world.
Underlying current global tensions is the 
heightening of the contestation between social 
systems. Nowhere is that more clearly reflected 
than in the increase in expenditure on, and the 
sophistication of, armaments and weapons systems, 
fuelling the movement towards conflict and global 
conflagration. The language of cooperation has 
been superseded by that of confrontation and the 
relations among the great Powers are now 
dangerously adversarial. Thus military and 
political rivalries have reached a new level, 
creating in their wake deep fissures in 
international relations and the frustration of 
the process of democratization of those relations.
Our global political preoccupations are matched 
by economic preoccupations; equitable 
international economic relations are necessary 
prerequisites to political stability. The present 
international economic system is undoubtedly in 
disarray and its debilitating effect on all 
States, especially on the small and the weak, is 
manifest.
The solution to that state of affairs demands 
collective, reasoned efforts But the global 
community has not responded in that manner often 
enough. Instead of a greater surge towards 
multilateralism in international economic 
relations, there is today a retreat from it, 
resulting in frustration and impasse. Meanwhile, 
efforts to fashion solutions upon partisan, 
bilateral criteria are being renewed. Indeed, the 
retreat from multilateralism that threatens 
economic relations among States has been finding 
expression in a reassertion of the dominance of 
single minded ideological approaches to economic 
development, in essence a return to economic 
determinism. In the retreat from multilateralism, 
in this return to economic determinism, we are 
faced today with a dual tragedy. There is a 
steadfast refusal to remodel existing 
international institutions in a way that would 
render them more responsive to the serious 
problems which imperil us all and, more 
particularly, the developing countries. 
Simultaneously, we witness a tendency to deny 
those multilateral institutions the resources 
required for their normal operations. In that 
regard the position of UNDP demands our special 
attention and we must urge a genuine commitment 
to meaningful resource allocation to allow that 
agency to continue its useful work in an 
effective manner.
The disturbing trend towards a bilateral 
resolution of global economic woes is 
demonstrated in other ways. We cannot ignore the 
evidence of three years of continued stalemate in 
the effort to launch the global round of 
negotiations. There have been periodic signs 
during the process which indicated movement but, 
just as rapidly, there has been another impasse. 
The failure to agree on that launching has 
seriously weakened the much needed to undertake 
collective solutions. The consequence is a 
growing indication that the global manifestation 
of the economic woes can be set aside until the 
national endeavors at a solution have been 
pursued. Thus the absence of global negotiations 
to help to resolve global problems of a 
structural nature has resulted in almost a total 
dearth of measures to address the immediate 
issues which beset the global community. The 
individual, partisan adjustment measures are 
being forged with an increasing incidence of the 
attendant burdens, costs and pains of that 
adjustment being borne by the developing 
countries.
183. The problems of depressed prices for 
commodities, the prevalence of inflation and high 
interest rates, the barriers to trade expansion 
and the chaos that characterizes the 
international financial system have been 
repeatedly assessed, examined and analyzed from 
this rostrum over the last few days. Those 
analyses notwithstanding, we in the developing 
countries are acutely aware of the limits to 
growth we now face as a result of those problems. 
Nowhere are those limits more manifest than in 
our efforts at debt management. The problems 
posed by cur spiraling debt burdens present us 
with tremendous difficulty. Efforts at adjustment 
to inflation in the developed world have had a 
very grave effect on its economies. All of these 
problems high rates of interest, mounting debt 
burdens and the very nature of the international 
financial system demand that we seek collective 
redress. It is our most compelling concern and 
one that necessitates urgent and immediate 
consideration. For our part, we in the developing 
world have been willing to seek ways and means to 
contribute collectively to the solution of the 
global problems, as evidenced in the Caracas 
Programme of Action on economic cooperation among 
developing countries. Our attempts to pool our 
individual strengths and resource bases and thus 
promote our collective self reliance are 
noteworthy and offer promise for the future. But, 
as has been noted on repeated occasions, economic 
cooperation among developing countries, South 
South cooperation, is but one part of the whole. 
It is not a substitute for genuine progress in 
North South relations. The quest for solutions 
based, on multilateral and collective methods 
should be pursued unceasingly.
Guyana notes with satisfaction the successful 
conclusion of the negotiating sessions of the 
Third United Nations Conference on the Law of the 
Sea and the emergence of a final text which truly 
reflects the concerns of many who have labored 
long and hard establish an international legal 
regime for the ocean space. It is Guyana's hope 
that when we meet in Jamaica to sign the Final 
Act and Convention, the number signatories to the 
Convention will be a source of great satisfaction 
to those whose primary motivation over the past 
several years has been the promulgation of just 
and equitable arrangements for the most effective 
use of the sea and the utilization of its 
resources for the benefit of all mankind, without 
discrimination.
It is, not unnaturally, a source of profound 
concern that some States should have seen fit to 
stand aside from this historic effort. It is also 
a matter for regret that a few developed States 
have moreover chosen instead to conclude between 
them a mini multilateral treaty in defiance of 
the wishes of the overwhelming majority of the 
world's States.
If I now tum to international political 
relations, it is to say that these have 
deteriorated markedly over the past few years. 
The diagnoses of the malaise afflicting 
international relations are many and varied. They 
range from the crisis in the multilateral 
approach in international affairs to the 
proliferation of armaments with the concomitant 
incentive and urge to utilize them; the collapse 
of cooperative endeavors evolved in the aftermath 
of the Second World War so called; an increasing 
disregard for the fundamental norms and 
principles of international law; and a widespread 
tendency  too widespread to resort to lawless 
conduct based on confrontation, threats and 
violence and, unhappily, intervention.
These negative manifestations have both 
encouraged and facilitated behavior antagonistic 
to full respect for the sovereignty and 
independence of States small States in particular.
Interventionist behavior is undoubtedly on the 
increase. It is at once cause and effect of the 
crisis in international relations, a 
distinguishing feature of many conflicts. The 
extant cases are numerous in the Middle East, in 
Europe, in Africa and in Latin America.
Nonintervention in the affairs of other States 
has served as one of the main pillars and guiding 
principles of a system of stable international 
relations. The proscribing of intervention is at 
the core of several international instruments 
adopted by this world body over the years. The 
most recent of these is the Declaration on the 
Inadmissibility of Intervention and Interference 
in the Internal Affairs of States, adopted at the 
thirty sixth session. This Declaration represents 
a comprehensive instrument codifying the rights 
and duties of States that inhere in the principle 
of nonintervention.
Yet, despite its existence as a well established 
and fundamental principle of international 
relations, nonintervention has increasingly been 
respected more in the breach. The whole gamut of 
interventionist techniques, ranging from overt 
military action to the more insidious and subtle 
forms of indirect pressures and destabilization 
tactics, has been brought into play in recent 
years.
The motivation for intervention varies from case 
to case. Yet certain broad patterns are clearly 
discernible. Some manipulate local situations of 
controversy and exploit international conflicts 
to, serve perceived broader geo strategic 
interests. Further, intervention is of times 
designed to frustrate national liberation and the 
struggle against colonialism. No less problematic 
is interventionist behavior undertaken in pursuit 
of expansionist ambitions territorial, 
ideological and economic.
Some of our countries possess enough human and 
material resources to ensure for their people an 
adequate and satisfying standard of living. Yet 
some of these very countries, in what can only be 
seen as a fit of greed, seek to covet the 
territory and resources of their neighbors. In 
pursuit of their expansionist claims, such 
countries disregard hallowed principles of an 
international legal edifice painstakingly 
constructed over the years.
But even as we resolve to banish intervention as 
an instrument of policy in relations among 
States, it becomes imperative to strengthen and 
advance the process of collective security and 
disarmament. The second special session devoted 
to disarmament, held here last June, did not 
realize the high hopes of our peoples for a world 
free from the specter of the catastrophic uses of 
the destructive weapons at man's disposal. This 
happens at a time in which we witness the 
proliferation and perfection of a plethora of 
weapons systems possessing mass destructive 
capability.
It is indeed a sad commentary on the position of 
some major Powers that in the face of a clear 
demonstration of the public throughout the world 
in favor of disarmament, these Powers have not 
exercised the necessary political judgment to 
facilitate agreement on the various disarmament 
issues and the preparation of a comprehensive 
programme on disarmament.
The recent horrors which accompanied the ruthless 
Israeli invasion of Lebanon and senseless 
slaughter of innocent men, women and children in 
west Beirut heighten the necessity for a 
comprehensive, just and lasting solution to the 
Middle East situation and the Palestinian 
question. There has undeniably been a quickening 
of the conscience of peoples to the urgent need 
to terminate the Palestinian diaspora and to 
bring about the creation of a homeland for the 
Palestinians in Palestine, as envisaged by early 
resolutions of the Assembly.
Let me repeat the position of Guyana: the 
acquisition of territory by force cannot be 
condoned; the Palestinian people, led by their 
authentic representative, the PLC, must have 
their national rights restored; and all States in 
the region should be enabled to live in peace and 
security.
We must be equally firm in dealing with the 
racist entity in Pretoria. The independence of 
Namibia must be achieved in conformity with 
Security Council resolution 435 and there must be 
no question of further conditionality’s. South 
Africa must be made to vacate Namibia and to do 
so quickly. At the same time, South Africa must 
show full respect for the sovereignty and 
territorial integrity of neighboring independent 
African States. Within South Africa itself, the 
system of apartheid must be condemned. The 
members of the international community 
individually and collectively must desist from 
giving the racists in South Africa support to 
maintain their oppressive policies.
Unhappily, the tragedy of a divided Cyprus 
remains, despite the fact that the Assembly in 
its resolution 3212 set an adequate framework for 
the withdrawal of foreign troops and the 
reconciliation of the communities in the 
territory. Guyana gives every encouragement to 
the Secretary General to continue unceasingly in 
his search for an urgent solution. We also 
support the proposals made by the President of 
Cyprus before the Assembly.
Likewise the people of Korea deserve our support 
for the peaceful reunification of their territory 
without outside interference. Guyana continues to 
urge the implementation of the provisions of the 
4 July 1972 joint communique? And the more recent 
constructive proposals advanced by the Democratic 
People's Republic of Korea.
We are particularly concerned about the 
continuing war between Iraq and the Islamic 
Republic of Iran. We call for strict 
implementation of the relevant resolutions of the 
Security Council relating to this matter, in 
particular resolutions 514 and 522.
Central America and the Caribbean indeed, Latin 
America is a state of ferment. Threats of 
destabilization and armed intervention are mad in 
relation to Central America and the Caribbean. 
Indigenous impulses for change are being 
violently confronted by a tandem force of local 
interests and their external supporters. 
Deliberate policies of pressure and intimidation 
are implemented, policies aiming at ideological 
conformity. Guyana firmly believes that a system 
of peaceful and stable relations in the Latin 
American and Caribbean region must of necessity 
be premised or? an end to all types of economic 
pressures and political interference and on 
respect for ideological pluralism. The Caribbean 
must be made a zone of peace.
In his statement to the Assembly at the 5th 
meeting, the Foreign Minister of Venezuela 
adverted at length to the relations between our 
two countries. Unfortunately that presentation 
contained egregious distortions; it was 
contumacious, and it bordered on calumny. It was 
tendentious and selective in its account of 
history.
Last year, in addressing the Assembly my Prime 
Minister, Mr. Ptolemy A. Reid, laid bare the 
history of our relations with Venezuela. The 
nature of those relations has been profoundly 
affected by a Venezuelan desire to redraw the 
boundary between our two countries, a boundary 
which was settled by Treaty in 1899 and 
demarcated on the ground between 1901 and 1905.
The Foreign Minister of Venezuela stated that 
Venezuela's claim is based neither on territorial 
ambition nor on covetousness of the wealth of 
others but on the need to correct an historical 
wrong perpetrated against it. And this Venezuela 
asserts as the successor to Spanish colonial 
imperialism. He also asserted that Guyana refuses 
to understand the need for this correction 
because it wishes to enjoy the fruits of British 
colonial imperialism.
Guyana hardly needs to reject these pejorative 
Venezuelan asseverations. Moreover, our 
reputation as an anti imperialist nation is well 
known. The anti imperialist policies my country 
pursues are in accordance with the tenets of the 
nonaligned movement, of which it is a full member 
The Foreign Minister of Venezuela, in disavowing 
any motive of covetousness and expansionism, and 
in persisting in his country's territorial claim, 
asserts that no exploitable mineral resources 
have been discovered in the Essequibo region, 
which Venezuela claims. On the contrary, to give 
but a few examples, oil has recently been 
discovered there; our long established gold and 
diamond mines are developing as centers of 
economic activity; and there has been an 
intensification in the evaluation of our uranium 
potential. And Venezuela knows this.
With these activities and the potential which 
exists, can we accept Venezuela's portrayal of 
the Essequibo as a land without exploitable 
mineral resources. And are we to understand that 
its claim to this land, whose people are moreover 
of a different culture, is motivated simply by a 
desire to redress an historical wrong. We are 
convinced that the Venezuelan territorial claim 
is an unjustified attempt to satiate a thirst for 
the land and resources of ethers.
The Venezuelan Foreign Minister also asserted 
that there has been no aggression by Venezuela 
against Guyana. I cannot permit that statement to 
go unchallenged. Indeed it must be categorically 
rejected. Let the record speak.
Can Venezuela deny that its troops are still in 
occupation of Guyanese territory that it 
violently seized in 1966? Can Venezuela honestly 
and I stress the word honestly deny that there 
have been numerous violations of our air and land 
space by Venezuelan aircraft and armed forces? 
And what of Venezuela's actions against us in the 
economic field. Can Venezuela deny that it has 
been endeavoring to dissuade Governments and 
organizations both in the developed and in the 
developing world from participating in Guyana's 
economic development, especially in that part of 
our territory that it claims'? Does Venezuela 
deny that in June last year, as we were preparing 
for a global conference on new and renewable 
sources of energy, its Foreign Minister wrote to 
the President of the World Bank opposing the 
construction of a hydroelectric facility in the 
Upper Mazuruni region of Guyana on the political 
ground that the proposed dam was to be located in 
the area claimed by Venezuela and that it was not 
economically important to Guyana? And can it deny 
that such action was after the World Bank had 
itself assessed the project as being economically 
and technically feasible? Is that not economic 
aggression?
There are several international treaties and 
legal instruments that relate to the border 
between Guyana and Venezuela. The most important 
one is the Arbitral Award of 1899, which all 
parties, in ' eluding Venezuela, had by an 
earlier treaty agreed to accept as a full, final 
and perfect settlement. Pursuant to that Award, 
as I stated earlier, the boundary was demarcated 
on the ground and registered in a separate 
Agreement in 1903. There is also the Geneva 
Agreement of 1966, which has as its purpose the 
solution of the controversy which has arisen as a 
result of the Venezuelan contention that the 
Arbitral Award of 1899 is null and void.
Under the Agreement Guyana and Venezuela were 
required to choose one of the means provided in 
Article 33 of the Charter of the United Nations 
for the settlement of the controversy. Venezuela 
proposed negotiation; we proposed judicial 
settlement, and recommended the International 
Court of Justice. Unfortunately, Venezuela not 
only challenged our competence to suggest the 
International Court of Justice but persistently 
refused to consider our proposal for a judicial 
settlement. As a consequence our two countries 
are now, in strict accordance with the provisions 
of the Geneva Agreement, required to consider the 
selection of an appropriate international organ 
to choose the means of settlement.
From the inception of the Geneva Agreement in 
1966 there have been repeated violations of it by 
Venezuela. I have already alluded to some of 
them. Notwithstanding those provocations, Guyana 
remains willing, in keeping with its policy of 
respect for legally binding treaties and peace 
and good neighborliness, to continue to honor the 
Geneva Agreement and to fulfil its obligations 
under it. On Friday last Guyana proposed to 
Venezuela that our two countries, in fulfilment 
of that Agreement, seek to agree on an 
appropriate international organ to choose a means 
of pacific settlement.
There are a number of organs of a regional 
nature, some of which may not be acceptable to 
Venezuela and others which may not be acceptable 
to us. However, there are three organs of such a 
wide international character that in our opinion 
any of them should be acceptable to both parties. 
These organs are: the International Court of 
Justice the Security Council and the General 
Assembly of the United Nations.
We are therefore now suggesting for the 
consideration of the Government of Venezuela 
recourse to one of those organs. It is Guyana's 
belief that their international character 
recommends them as suitable. We put our 
confidence in them. We trust that Venezuela would 
be prepared to do likewise.
Let me repeat what my Prime Minister said at the 
thirty sixth session of the Assembly: We have no 
other wish than that of establishing a regime of 
peace, harmony and friendship with the people of 
Venezuela, with whom we share aspirations for a 
just and satisfying life and with whom we can 
together make a contribution to our development 
and that of our region and our continent.
To that goal Guyana remains committed.
In the complexities which beset the international 
community the nonaligned movement continues to 
play an influential and beneficial role. As we 
speak out against intervention and interference, 
the nonaligned are aware that external efforts to 
divide and subvert us will continue. But we must 
stick resolutely and uncompromisingly to our 
principles and our policies.
Despite its imperfections, the United Nations 
system still offers mankind the best hope for 
international relations based on the rule of law. 
In his courageous report on the work of the 
Organization the Secretary General not only has 
analyzed the weaknesses of that system but has 
also made constructive proposals for the 
improvement of its vitality and the enhancement 
of its effectiveness. The decline in its 
authority and the credibility dilemma facing the 
United Nations are as much functions and 
consequences of certain deficiencies of the 
system as of the growing propensity of an 
increasing number of nations to marginalize the 
Organization or to ignore its decisions.
We owe it to ourselves and to the Secretary 
General to ponder seriously his assessment of the 
international situation, his views on the crisis 
of confidence facing the United Nations and the 
various ideas he has submitted for reinvigorating 
the process of multilateral diplomacy. We believe 
that the opportunity to do so which this session 
provides should be fully utilized. Guyana 
supports his proposals. We are particularly 
interested in his argument for a role for the 
Security Council which emphasizes a preventive, 
rather than a reactive, orientation.
As my President said in a statement on 5 October 1982 in Brasilia:
I believe the time is ripe for us to examine once 
again the possibility of establishing a United 
Nations security force with sufficient authority 
and strength to forestall aggression and prevent 
disputes from degenerating into armed conflicts.
Man's impulse is to survive and to live in peace 
with his fellow man. Our task as representatives 
of Governments is to give effect to this impulse. 
The pursuit of this task requires us to undertake 
serious dialogue, to act in concert, to adhere to 
the norms of international law and to make a 
reality of peaceful coexistence. History, I 
suggest, would indeed be unkind to us if we did 
not seek to build a world that is safer and in 
which justice prevails.
